                                                            1    MELANIE D. MORGAN, ESQ.
                                                                 Nevada Bar No. 8215
                                                            2    DONNA M. WITTIG, ESQ.
                                                                 Nevada Bar No. 11015
                                                            3    AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                            4    Las Vegas, Nevada 89134
                                                                 Telephone: (702) 634-5000
                                                            5    Facsimile: (702) 380-8572
                                                                 Email: melanie.morgan@akerman.com
                                                            6    Email: donna.wittig@akerman.com

                                                            7    Attorneys for Plaintiff Nationstar Mortgage LLC

                                                            8                                     UNITED STATES DISTRICT COURT
                                                            9                                            DISTRICT OF NEVADA
                                                            10   NATIONSTAR MORTGAGE LLC                                  Case No.: 2:17-cv-01783-APG-CWH

                                                            11                                    Plaintiff,
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                                                                                          STIPULATION   AND       ORDER TO
                                                            12                                                            EXTEND DEADLINES TO REPLY IN
                      LAS VEGAS, NEVADA 89134




                                                                 vs.                                                      SUPPORT OF SUMMARY JUDGMENT
AKERMAN LLP




                                                            13                                                            MOTIONS [ECF Nos. 53 and 56]
                                                                 312 POCONO RANCH TRUST; and SIERRA
                                                            14   RANCH HOMEOWNERS ASSOCIATION,                            [FIRST REQUEST]
                                                            15                                    Defendants.

                                                            16

                                                            17                Plaintiff Nationstar Mortgage LLC (Nationstar) and Defendant 312 Pocono Ranch Trust

                                                            18   (Pocono Ranch) stipulate and agree to extend their reply deadlines in support of summary

                                                            19   judgment:

                                                            20                1.    Pocono Ranch filed its motion for summary judgment on March 8, 2019 [ECF No.

                                                            21   53];

                                                            22                2.    Nationstar filed its motion for summary judgment on March 8, 2019 [ECF No. 56];

                                                            23                3.    Nationstar filed its opposition to Pocono Ranch's motion for summary judgment on

                                                            24   March 29, 2019 [ECF No. 58];

                                                            25                4.    Pocono Ranch filed its opposition to Nationstar's motion for summary judgment on

                                                            26   March 29, 2019 [ECF No. 59];

                                                            27                5.    The deadline for Nationstar and Pocono Ranch to file replies supporting their motions

                                                            28   for summary judgment is currently April 12, 2019 [ECF No. 58 and 59].


                                                                 48477225;1
                                                            1                 6.     The parties stipulate to extending the deadline an additional fourteen (14) days, up to

                                                            2    and including April 30, 2019, for each to file replies supporting their motions for summary
                                                            3    judgment.

                                                            4                 This is the parties' first request for an extension of this deadline, and is not intended to cause

                                                            5    any delay or prejudice to any party.

                                                            6                 DATED: April 3rd, 2019.

                                                            7
                                                                 AKERMAN LLP                                                AYON LAW PLLC
                                                            8
                                                                 /s/ Donna M. Wittig                                        /s/ Luis A. Ayon
                                                            9    MELANIE D. MORGAN, ESQ.                                    LUIS A. AYON. ESQ.
                                                                 Nevada Bar No. 8215                                        Nevada Bar No. 9752
                                                            10   DONNA M. WITTIG. ESQ.                                      8716 Spanish Ridge Avenue, Suite 115
                                                                 Nevada Bar No. 11015                                       Las Vegas, Nevada 89148
                                                            11   1635 Village Center Circle, Suite 200
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                                 Las Vegas, Nevada 89134                                    Attorneys for 312 Pocono Ranch Trust
                                                            12
                      LAS VEGAS, NEVADA 89134




                                                                 Attorneys for Nationstar Mortgage LLC
AKERMAN LLP




                                                            13

                                                            14                                                       IT IS SO ORDERED.
                                                            15

                                                            16                                                       UNITED STATES DISTRICT COURT JUDGE
                                                            17
                                                                                                                      April 4, 2019
                                                            18                                                       DATED
                                                            19

                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28

                                                                                                                        2
                                                                 48477225;1
